—In a proceeding to invalidate petitions designating Maurice A. Reid as a candidate in the Democratic Party primary election to be held on September 12, 1978, for the public office of City Councilman from the 26th Councilmanic District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 17, 1978, which, after a hearing, denied the petition. Judgment affirmed, without costs or disbursements. The question of residence presents a pure question of fact. Special Term heard and saw the witnesses. We find no basis to disturb its conclusion. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.